 

UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION

 

 

 

__________________________________________

 

 

 

SECURED CONVERTIBLE NOTE AGREEMENT

 

December 28, 2012

  

 

__________________________________________

 

 



 

 

 

Exhibit A – Schedule of Purchasers
Exhibit B – Form of Secured Convertible Promissory Note

Exhibit C – LLC Interests Collateral
Exhibit D – Form of Registration Rights Agreement

 



i

 

 

UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION

 

SECURED CONVERTIBLE NOTE AGREEMENT

 

This Secured Convertible Note Agreement (the “Agreement”), is made as of
December 28, 2012, by and among Universal Business Payment Solutions Acquisition
Corporation, a Delaware corporation (the “Company”), and each of the parties
listed on the Schedule of Purchasers attached hereto as Exhibit A (each a
“Purchaser” and collectively, the “Purchasers”).

 

ARTICLE 1

The Notes

 

1.1  Authorization of Notes. The Company has duly authorized the sale and
issuance to the Purchasers of Secured Convertible Promissory Notes, in the form
attached hereto as Exhibit B (the “Notes”) in the principal amount of up to Ten
Million Dollars ($10,000,000), with a maturity date of December 31, 2014. The
proceeds from the Notes will be used to facilitate the closings under (a) the
Agreement and Plan of Merger, dated as of July 6, 2012, as amended, by and among
the Company, JP Merger Sub, LLC, WLES, L.P. and certain other parties thereto
and (b) the Agreement and Plan of Merger, dated as of July 6, 2012, as amended,
by and among the Company, ADC Merger Sub, Inc., AD Computer Corporation (“ADC”),
Payroll Tax Filing Services, Inc., and certain other stockholders party thereto
(such agreements collectively, the “Acquisition Agreements”). This Agreement and
the Issuance of the Notes, and the parties obligations related thereto, are
contingent upon the closing of the transactions contemplated by the Acquisition
Agreements.

 

ARTICLE 2

Closings; Delivery

 

2.1  Closing. At the Closing (as defined below), the Company will issue to each
Purchaser, and each Purchaser is obligated to purchase severally, and not
jointly, from the Company, Notes in the principal amount set forth opposite such
Purchaser’s name in Exhibit A attached hereto (“Purchaser’s Commitment”), or a
total principal amount of up to Ten Million Dollars ($10,000,000) for the
Purchasers collectively. The closing of such purchase and sale of the Notes
hereunder (the “Closing”) shall be held at the offices of Dechert LLP, 2929 Arch
Street, Philadelphia, PA 19104 at 10:00 a.m. local time on the date hereof or at
such other place or time upon which the Company and the Purchasers mutually
agree (the “Closing Date”). The obligations of the Company to issue and the
Purchasers to purchase the Notes shall arise immediately prior to the
consummation of the transactions contemplated by the Acquisition Agreements.

 

2.2  Delivery. At the Closing, the Company shall deliver to each Purchaser a
Note in the principal amount for such Purchaser determined as provided herein,
against payment of the purchase price therefor by check payable to the Company
or by wire transfer made pursuant to the Company’s instructions.

 



 

 

 

ARTICLE 3 

 

Representations, Warranties and Covenants of the Company

 

In this Agreement, any reference to a “Material Adverse Effect” means any event,
change or effect that is materially adverse to the business, operations, assets,
liabilities, condition (financial or otherwise) or results of operations of the
Company.

 

The Company represents and warrants to each of the Purchasers at the Closing as
follows:

 

3.1  Corporate Organization. The Company is a corporation duly organized and
validly existing under the laws of the State of Delaware and has all requisite
corporate power and authority to carry on its business as presently conducted
and as presently proposed to be conducted by it. The Company is duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect. JetPay, LLC
(“JetPay”) is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Texas and has all requisite
limited liability company power and authority to carry on its business as
presently conducted and as presently proposed to be conducted by it. JetPay is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure to so qualify would have a Material Adverse Effect. ADC is
a corporation duly organized, validly existing and in good standing under the
laws of the Commonwealth of Pennsylvania and has all requisite corporate power
and authority to carry on its business as presently conducted and as presently
proposed to be conducted by it. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a Material Adverse Effect.

 

3.2  Authorization. The Company has all requisite corporate power and authority
to execute and deliver this Agreement, to sell and issue the Notes hereunder,
and to carry out and perform its obligations hereunder and thereunder. All
corporate action on the part of the Company, its directors and shareholders
necessary for the authorization, execution, delivery and performance of this
Agreement and the Notes by the Company, the authorization, sale, issuance and
delivery of the Notes and the performance of the Company’s obligations hereunder
or thereunder has been taken. This Agreement and the Notes, when executed and
delivered by the Company, will constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other laws of general
application affecting enforcement of creditors’ rights generally and as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies.

 

3.3  Capitalization. Assuming consummation of the transactions contemplated by
the Acquisition Agreements, the Company will own 100% of the issued and
outstanding equity interests in JetPay, 50% of which will be unencumbered and
free of any Liens.

 

3.4  Government Consents. No consent, approval or authorization of or
designation, declaration or filing with any federal, state, local or foreign
governmental authority on the part of the Company is required in connection with
the valid execution and delivery of this Agreement or the offer, sale or
issuance of the Notes or the consummation of any other transaction contemplated
hereby or thereby, except filings pursuant to Regulation D of the Securities Act
of 1933, as amended (the “Securities Act”) and qualification (or taking such
action as may be necessary to secure an exemption from qualification, if
available) under the California Corporations Code and other applicable blue sky
laws of the offer and sale of the Notes, which filings and qualification, if
required, will be accomplished in a timely manner prior to or promptly upon
completion of each Closing.

 



2

 

 

3.5  Offering. Based in part upon the Purchasers’ representations in Article 4
hereof, the offer, and the sale and issuance, of the Notes and the shares of
capital stock of the Company issuable upon conversion of the Notes (the
“Conversion Stock”) constitute a transaction exempt from the registration
requirements of Section 5 of the Securities Act.

 

3.6  Valid Issuance of Securities. The Company shall, prior to the conversion of
the Notes, reserve from its authorized but unissued shares of its capital stock
for issuance and delivery upon the conversion of the Notes, such number of
shares of Conversion Stock, and, from time to time, will take all steps
necessary to amend its Certificate of Incorporation to provide sufficient
authorized numbers of shares of Conversion Stock issuable upon the conversion of
the Notes. All such shares shall be duly authorized, and when issued upon any
such conversion, shall be validly issued, fully paid and non-assessable, free
and clear of all liens, security interests, charges and other encumbrances or
restrictions on sale and free and clear of all preemptive rights, except
encumbrances or restrictions arising under federal or state securities laws.

 

3.7  Compliance with Other Instruments. The Company is not in violation or
default of any provisions of its Certificate of Incorporation or its bylaws, in
each case as amended and currently in effect, or of any provision of any
federal, state or local law, statute, rule or regulation applicable to the
Company. The execution, delivery and performance of this Agreement and the
Notes, and the consummation of the transactions contemplated hereby or thereby,
will not result in any such violation or be in conflict with or constitute, with
or without the passage of time or the giving of notice, either a default under
any such provision, agreement, instrument, judgment, injunction, order or degree
or an event which results in the creation of any material lien, charge, pledge,
security interest, mortgage or other encumbrance (each a “Lien”) upon any assets
or properties of the Company.

 

ARTICLE 4 

 

Representations, Warranties and Covenants of the Purchasers

 

Each Purchaser hereby represents, warrants and covenants, severally and not
jointly, to the Company as follows:

 

4.1  Accredited Investor. The Purchaser is an “accredited investor” within the
meaning of Regulation D under the Securities Act.

 

4.2  Restricted Securities; Rule 144. The Purchaser understands that the Notes
(and the Conversion Stock) are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that, under such laws and
applicable regulations, the Notes (and the Conversion Stock) may be resold
without registration under the Securities Act only in certain limited
circumstances. The Purchaser acknowledges that the Notes (and all capital stock
of the Company issuable upon conversion of the Notes) must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available. The Purchaser is aware of the provisions of Rule
144 promulgated under the Securities Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions.

 



3

 

 

4.3  No Public Market. The Purchaser understands that no public market now
exists for the Notes and that there can be no assurance that a public market
will ever exist for the Notes (or the Conversion Stock).

 

4.4  Further Limitations on Disposition of Conversion Stock. Without in any way
limiting the representations set forth above, except with respect to transfers
to fund entities affiliated with Purchasers, or in the case of an individual
Purchaser, to an entity wholly-owned by such individual Purchaser, the Purchaser
agrees not to make any disposition of all or any portion of the Conversion Stock
issuable upon conversion of the Notes, unless and until:

 

(a) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement;

 

(b) (i) the Purchaser shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) such Purchaser
shall have furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require, or is
exempt from, registration under the Securities Act; or

 

(c) there is an applicable exemption under the Securities Act, including but not
limited to an exemption under Rule 144 of the Securities Act

 

4.5  Registration Rights. At the Closing, the Company and Purchaser shall enter
into a Registration Rights Agreement in the form attached hereto as Exhibit D.
For the avoidance of doubt, the Company agrees to use its best efforts to file a
registration statement with respect to all of the Conversion Stock as soon as
practicable following the Closing and to maintain the effectiveness of such
registration statement so long as the Conversion Stock is issuable or the
Purchaser holds the Conversion Stock. Furthermore, in the event that a
registration statement is not declared effective by June 30, 2013, the
conversion price shall be reduced by $0.15 per share and then by an additional
$0.05 per share for every 30 days after June 30, 2013 that the registration
statement has not been declared effective.

 

4.6  Legends. It is understood that each certificate representing the Conversion
Stock issuable upon conversion of the Notes and any securities issued in respect
thereof or in exchange therefor shall bear a legend in substantially the
following form (in addition to any legend required under applicable state
securities laws):

 



4

 

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS SECURITY UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

The Company hereby agrees to instruct the transfer agent to remove such legend
immediately upon the effectiveness of the Company’s registration statement with
respect to the Conversion Shares.

 

4.7  No Transfer of Notes. The Purchaser shall not sell, contract to sell,
pledge or otherwise transfer or dispose of the Notes, or any economic interest
therein, without the prior written consent of the Company, which consent shall
not be unreasonably withheld, except to fund entities affiliated with
Purchasers, or in the case of an individual Purchaser, to an entity wholly-owned
by such individual Purchaser.

 

4.8  Listing. The Company shall use its reasonable best efforts to maintain a
listing on a nationally recognized securities exchange market for its shares of
common stock.

 

ARTICLE 5

Covenants

 

5.1  Security Interest. This Agreement constitutes a “security agreement” within
the meaning of the UCC. In order to secure payment and performance of the
Secured Obligations, the Company hereby grants, assigns, transfers, pledges, for
the benefit of the Purchasers hereunder, a security interest in, and a Lien on,
all of Company’s right, title, estate, claim and interest in and to any or all
of the items listed on Exhibit C to this Agreement whether now owned or
hereafter acquired and wherever located (collectively, the “LLC Interests
Collateral”).

 

5.2  Financing Statements. The Company will promptly cooperate with the
Purchasers in executing such financing statements, continuation statements,
assignments, certificates and other documents with respect to the LLC Interests
Collateral, pursuant to the applicable Uniform Commercial Code and otherwise, as
any Purchaser may reasonably request in order to enable such Purchaser to
perfect and from time to time to renew the security interest granted, all in
form reasonably satisfactory to such Purchaser, and the Company will pay the
costs of filing the same in all public offices where such Purchaser deems such
financing to be necessary or desirable.

 

5.3  Return of LLC Interests Collateral. Upon payment in full of the Note and
any other amounts due hereunder, or upon the full conversion of the Note into
securities of the Company, the security interest in granted herein shall be
released.

 

5.4  Further Assurances. The Company agrees that at any time and from time to
time, at its expense, the Company will promptly execute and deliver all further
instruments and documents, and take all further action that any Purchaser may
reasonably request, in order to perfect and protect the security interests
granted or purported to be granted hereby and to enable such Purchaser to
exercise and enforce its rights and remedies hereunder with respect to any LLC
Interests Collateral.

 



5

 

 

5.5  Company’s Continuing Rights. Notwithstanding the security interest in the
LLC Interests Collateral granted to and created in favor of the Purchasers under
this Agreement, the Company shall have the right until the occurrence and
continuance of an Event of Default, to sell, lease or otherwise dispose of the
Assets and to collect the Accounts, in each case only in the ordinary course of
the Company’s business.

 

5.6  Limitation on Debt. For so long as any Note (or portion thereof) remains
outstanding, the Company will not raise any additional indebtedness ranking pari
passu with or senior to the Notes and will be precluded from incurring
additional subsidiary level indebtedness such that consolidated debt/EBITDA
ratio would exceed 3.0 times EBITDA.

 

5.7  Opinion of Counsel. In connection with the Closing, the Company shall
deliver an opinion of Counsel that the membership interests underlying the LLC
Interests Collateral constitute the legal valid binding obligation of the
obligor and such interests have been validly issued under the Texas Limited
Liability Company Act.

 

5.8  Collateral Impairment. To the extent the Purchasers determine in their
reasonable discretion that the LLC Interests Collateral has become materially
impaired and provide a notice to the Company detailing the analysis underlying
such determination, Purchasers shall have the right to demand that the Company
replace within a commercially reasonable time such LLC Interests Collateral with
replacement collateral of JetPay or the Company; provided, however, that in no
event shall the Company be obligated to provide such replacement collateral if
the provision of such collateral would cause the Company to breach any existing
material contractual obligations then in effect at the time of such request.

 

5.9  Financial Statements. For so long as any Note (or portion thereof) remains
outstanding, the Company shall deliver or cause to be delivered upon request of
the Payees within 15 business days: (i) a balance sheet for each of the Company,
ADC and JetPay as of the last day of the previous calendar month, (ii) a
statement of income for each of the Company, ADC and JetPay for the monthly
period ending on the last day of the previous calendar month and (iii) a
statement of cash flows for each of the Company, ADC and JetPay for the monthly
period ending on the last day of the previous calendar month.

 

5.10  No Further Liens. For so long as any Note (or portion thereof) remains
outstanding, the Company will maintain good title to, or the right to use, the
Assets and the LLC Interests Collateral, as the case may be, free and clear of
any Liens or restrictions on the transfer thereof except for (i) the Permitted
Liens or (ii) Liens approved by each of the Purchasers.

 

5.11  Definitions. For purposes of this Agreement, each of the following terms
has the meaning set forth below:

 

“Accounts” means all bona fide rights of the Company, now existing or hereafter
acquired, to payment for goods sold or leased or for services rendered or for
royalty payments or payments under any license, which are not evidenced by an
instrument or Chattel Paper, whether or not earned by performance.

 



6

 

 

“Assets” means all assets of the Company whether now existing or hererafter
arising or acquired, including all proceeds thereof, provided, however, that
Assets shall not include the LLC Interests Collateral.

 

“Chattel Paper” means a writing or writings which evidence both a monetary
obligation and a security interest in, or a lease of, specific goods. When a
transaction is evidenced both by such a security agreement or a lease and by an
instrument or a series of instruments, the group of writings taken together
constitutes Chattel Paper.

 

“EBITDA” means total revenues minus total expenses, plus taxes, depreciation,
amortization, and interest expense.

 

“Permitted Liens” means: (i) Liens for any taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings; (ii) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods; (iii) deposits in the ordinary course
of business under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (iv) leases or subleases and nonexclusive
licenses and sublicenses granted to others in the ordinary course of the
Company’s business; (v) easements, reservations, rights-of-way, restrictions,
minor defects or irregularities in title and other similar charges or
encumbrances affecting real property that do not materially adversely impact the
Company's ability to utilize such real properties; (vi) Liens of materialmen,
mechanics, warehousemen, carriers, artisan’s or other similar Liens arising in
the ordinary course of the Company’s business or by operation of law with
respect to amounts not yet due and payable and (vii) Liens arising out of the
Loan Agreement, dated as of May 31, 201, by and among Ten Lords Ltd, Providence
Interactive Capital, LLC, JetPay, JetPay ISO Services, LLC, JetPay Merchant
Services, LLC, JT Holdings, L.P., JT Holdings Management, LLC, WLES, Ltd. and
Trent Voigt.

 

“Secured Obligations” means all money, debts, obligations and liabilities which
now are or have been or at any time hereafter may be or become due, owing or
incurred by the Company to the Purchasers, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred, and
which, in all instances, arise under, out of, or in connection with this
Agreement and the Notes.

 

“UCC” means the Uniform Commercial Code of the State of Delaware as in effect on
the date hereof and as amended from time to time hereafter.

 



7

 

 

ARTICLE 6

Miscellaneous

 

6.1  Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Delaware, as applied to contracts made and to be fully performed
entirely within such State between residents of such State.

 

6.2  Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any Purchaser or the Company and
the closing of the transactions contemplated hereby.

 

6.3  Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto. Neither this
Agreement nor any term or provision hereof may be assigned to another party
without the prior written consent of the other parties hereto; provided,
however, that the rights of any Purchaser to purchase the Notes shall be
assignable to fund entities affiliated with such Purchaser without the prior
written consent of the other parties hereto.

 

6.4  Fees and Expenses. Each party shall bear its own fees and expenses in
connection with this Agreement and the transactions contemplated hereby.

 

6.5  Entire Agreement; Amendment. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof.
Neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and
Purchasers holding a majority of the then outstanding principal amount of the
Notes (or if the Notes have been converted, a majority of the shares of
Conversion Stock, none of which having been sold to the public) or transferees
of such Purchasers.

 

6.6  Notices, etc. All notices, demands, requests or other communications that
may be or are required to be given, served or sent by any party permitted herein
will be in writing and shall be mailed by first class, registered or certified
mail, return receipt requested, postage prepaid, or transmitted by hand
delivery, overnight courier or facsimile transmission, addressed as follows: (a)
if to the Company, to Universal Business Payment Solutions Acquisition
Corporation, Radnor Financial Center, 150 North Radnor-Chester Road, Suite
F-200, Radnor PA 19087, Attention: Chief Executive Officer, with a copy to
Dechert LLP, 2929 Arch Street, Philadelphia, PA 19104, Attention: James A.
Lebovitz, Facsimile (215) 994-2222 and (b) if to a Purchaser, at the address set
forth in Exhibit A for such Purchaser, or at such other address or addresses as
shall have been furnished in writing to the Company. Each notice or other
communication that is mailed, delivered or transmitted in the manner described
above shall be deemed sufficiently given, served, sent and received for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the fax confirmation sheet or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

 



8

 

 

6.7  Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any holder of the Notes (and the Conversion Stock) upon any
breach or default of the Company under this Agreement, shall impair any such
right, power or remedy of such holder nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any holder of the Notes (and the Conversion
Stock) of any breach or default under this Agreement, or any waiver on the part
of such holder of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any such holder, shall be cumulative and not alternative.

 

6.8  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

6.9  Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent Jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 



9

 

 

IN WITNESS WHEREOF, the parties have executed this Secured Convertible Note
Agreement as of the date first written above.

 

  COMPANY:         UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION,
  a Delaware Company         By:  /s/ Bipin C. Shah   Name: Bipin C. Shah  
Title: Chief Executive Officer

 

  Address:  Radnor Financial Center     150 North Radnor-Chester Road     Suite
F-200     Radnor, PA 19087

 

 

 

 

[Signature Page to Note Purchase Agreement]

 

 

 

 

  PURCHASERS:         MENDOTA INSURANCE COMPANY         By:  /s/ William A.
Hickey, Jr.   Name: William A. Hickey, Jr.   Title: President

 

 

 

 

[Signature Page to Note Purchase Agreement]

 

 

 

 

  PURCHASERS:         IRA LUBERT         By:  /s/ Ira Lubert   Name:   Title:

 

 

 

 

[Signature Page to Note Purchase Agreement] 

 

 

 

 

  PURCHASERS:         AMERICAN SERVICE INSURANCE COMPANY         By:  /s/ Scott
D. Wollney   Name: Scott D. Wollney   Title: President and CEO

 

 

 

 

[Signature Page to Note Purchase Agreement]

 

 

 

 

  PURCHASERS:         R8 CAPITAL PARTNERS, LLC         By:  /s/ Bruce V. Rauner
  Name: Bruce V. Rauner   Title: President

 

 

 

 

[Signature Page to Note Purchase Agreement]

 

 

 

 

  PURCHASERS:         Special Opportunities Fund, Inc.         By:  /s/ Andrew
Dakos   Name: Andrew Dakos   Title: President

 

 

 

 

[Signature Page to Note Purchase Agreement]

 

 

 

 

  PURCHASERS:         Bulldog Investors General Partnership         By:  /s/
Andrew Dakos   Name: Andrew Dakos   Title: Managing General Partner

 

 

 

 

[Signature Page to Note Purchase Agreement]

 

 

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

Name and Address Loan Amount AMERICAN SERVICE INSURANCE COMPANY 1,000,000
MENDOTA INSURANCE COMPANY 2,000,000 SPECIAL OPPORTUNITIES FUND, INC. 234,000
BULLDOG INVESTORS GENERAL PARTNERS 1,766,000 R8 Capital Partners, LLC 3,000,000
IRA LUBERT 2,000,000 Total: $10,000,000

 

 

[Signature Page to Note Purchase Agreement]

 

 

 

 

EXHIBIT B

 

FORM OF SECURED CONVERTIBLE PROMISSORY NOTE



 

 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

[  ] December 28, 2012

 

FOR VALUE RECEIVED, the undersigned, UNIVERSAL BUSINESS PAYMENT SOLUTIONS
ACQUISITION CORPORATION, a Delaware corporation (the “Company”) with its
principal place of business at Radnor Financial Center, Suite F-200, Radnor, PA
19087, promises to pay to the order of Special Opportunities Fund, Inc., or its
registered transferees or assigns (the “Payee”), the principal sum of [ ]
together with simple interest on the unpaid principal balance from time to time
outstanding, computed from the date of original issuance of this Note, at the
rate of twelve percent (12%) per annum, on the basis of a 365-day year, until
paid in full; provided, however that upon the occurrence and during the
continuance of an Event of Default (as defined below), this Note will bear
interest at a rate of eighteen percent (18%) per annum as measured from the date
of the occurrence of such Event of Default. Interest shall be payable in cash on
a quarterly basis in arrears within five (5) business days of the end of each
calendar quarter commencing on the completion of the first full calendar quarter
following the Closing Date.

 

1.                                                 Notes. This Convertible
Promissory Note (the “Note”) is issued as a part of a series of similar notes
issued by the Company in the aggregate principal amount of up to Ten Million
Dollars ($10,000,000) pursuant to a certain Secured Convertible Note Agreement,
dated as of December __, 2012, by and among the Company, the Payee and any other
Purchaser named therein (the “Note Agreement”) (together, all such notes
sometimes referred to as the “Notes”). The Note Agreement is incorporated by
reference herein.

 

2.                                                 Payment and Interest. Subject
to earlier conversion or repayment as provided in Sections 3 and 4 below, the
outstanding principal amount of the Note, along with any and all accrued but
unpaid interest hereunder, shall become due and payable on the earliest to occur
of (i) December 31, 2014 (the “Maturity Date”), or (ii) an Event of Default (as
defined in Section 4 below). All payments hereunder, whether for principal,
interest or otherwise shall be made in immediately available United States funds
sent to the Payee at the address set forth for the Payee in the preamble to this
Note or such other address furnished in writing to the Company for that purpose
or by wire-transfer to an account specified in writing by Payee. Interest
hereunder shall accrue on the outstanding principal amount of this Note from the
Closing Date until the earlier of (a) the repayment in full of the principal
amount hereunder and the payment of all accrued but unpaid interest hereunder or
(b) the earlier conversion of the outstanding principal amount hereunder and all
accrued but unpaid interest hereunder in accordance with Section 3 below. All
payments received by the Payee will be applied first to costs of collection, if
any, then to interest, and the balance to principal. Capitalized terms used
herein without definition are used herein with the meanings ascribed to such
terms in the Note Agreement. The Company shall not prepay without the written
consent of holders of 100% of the outstanding principal of the Notes.

 



-2-

 

 

3.      Optional Conversion.

 

(a) Upon the election of the Payee, (i) following the consummation (the
“Closing”) of the transactions contemplated by each of (A) the Agreement and
Plan of Merger, dated as of July 6, 2012, as amended, by and among the Company,
JP Merger Sub, LLC, WLES, L.P. and certain other parties thereto and (B) the
Agreement and Plan of Merger, dated as of July 6, 2012, as amended, by and among
the Company, ADC Merger Sub, Inc., AD Computer Corporation, Payroll Tax Filing
Services, Inc., and certain other stockholders party thereto and (ii) prior to
the Maturity Date, all or any portion, of the unpaid principal and accrued
interest under the Note shall convert into a number of shares of Common Stock of
the Company, par value $0.001, (the “Financing Stock”) and shall be
appropriately adjusted in the event of stock dividends, stock splits,
consolidations, reclassifications and combinations. equal to the quotient
obtained by dividing (i) the amount of the unpaid principal and accrued interest
on the Note that the Purchaser elects to convert, by (ii) $5.15 (subject to any
adjustments as set forth herein, including for the avoidance of doubt, Section
4.5 of the Note Agreement), with any resulting fraction of a share being rounded
downward to the nearest whole share and with the Company paying the Payee any
remaining amount of unpaid principal or interest not converted into such whole
number of shares.

 



(b) If the Payee elects to convert all of the unpaid principal and accrued
interest under the Note in accordance with Section 3(a), then the Payee shall,
following the Closing and at least ten (10) business days prior to the Maturity
Date, deliver a written notice to the Company indicating the Payee’s election to
convert this Note pursuant to Section 3(a). In the event of a conversion of this
Note pursuant to Section 3(a), the Payee shall (i) surrender this Note to the
Company for cancellation and exchange into the Financing Stock, and (ii) execute
and deliver all agreements, documents, instruments and certificates, as may be
reasonably requested by the Company in connection with the conversion of this
Note. At the time of conversion of this Note, the Company will issue to the
Payee, or its registered nominee or assigns, certificate(s) for the number of
shares of Financing Stock, into which this Note is then convertible, with any
resulting fraction of a share being rounded downward to the nearest whole share,
and the Company will pay to the Payee cash for the amounts not so converted as a
result of the above-referenced downward rounding. The issuance of certificate(s)
for shares of the Financing Stock, shall be made without charge to the Payee for
any issuance tax in respect thereof or other cost incurred by the Company in
connection with such conversion and the related issuance of the Financing Stock.
Upon conversion of this Note, the Company shall take all such actions as are
necessary in order to ensure that the Financing Stock issuable with respect to
such conversion shall be validly issued, fully paid and nonassessable.

 

(c) (i) If the Company shall at any time or from time to time after the date
hereof, effect a split or combination of the Common Stock of the Company
affecting the Financing Stock (or pay a stock dividend), then the number of
shares of Financing Stock shall be proportionately adjusted. Any such
adjustments shall be effective at the close of business on the date the split or
combination becomes effective or the date of payment of the dividend, as
applicable. 

 



-3-

 

 

 (ii)  Merger Sale, Reclassification, Etc.  In case of any (A) consolidation or
merger (including a merger in which the Company is the surviving entity), (B)
sale or other disposition of all or substantially all of the Company’s assets or
distribution of property to members (other than distributions payable out of
earnings or retained earnings), or reclassification, change or conversion of the
outstanding securities of the Company or of any reorganization of the Company
(or any other company the stock or securities of which are at the time
receivable upon the conversion of this Note) or any similar corporate
reorganization on or after the date hereof, then and in each such case the Payee
of this Note, upon the exercise of the Note, shall be entitled to receive, in
lieu of the Financing Stock, the number of shares of Financing Stock to which
such Payee would have been entitled upon such consummation if such Payee had
exercised this Note immediately prior thereto."

 

(iii) Share Issuance. If at any time following the delivery of this Note the
Company shall have issued shares of Common Stock or securities issuable or
convertible into shares of Common Stock at a price below $5.15 per share (which
for the avoidance of doubt shall be measured by taking into account any
transfers of Common Stock from existing stockholders of the Company to the
recipient of such issuances at a price below $5.15 per share), the Conversion
Price shall be such lower price and shall be the basis for any further
adjustments as set forth herein.

 

4.      Event of Default. The outstanding principal and accrued interest
hereunder shall, at the option of the Payee, become due and payable without
notice or demand, upon the happening of any one of the following specified
events (each, an “Event of Default”): (a) the Company shall fail to pay any
principal or interest hereunder when due; (b) the Company shall fail to perform
or observe any other material term, covenant or agreement contained herein or in
the Note Agreement on its part to be performed or observed and any such failure
remains unremedied for ten (10) business days after the occurrence of such
event; (c) material breach of any of the representations or warranties made by
the Company in the Note Agreement (d) an Event of Default has occurred and is
continuing under any of the Notes after the Company has been provided with ten
(10) business days to cure (e) the Company shall (i) admit in writing its
inability to pay its debts generally as they become due; (ii) commence a
voluntary case under Title 11 of the United States Code as from time to time in
effect; (iii) file an answer or other pleading admitting or failing to deny the
material allegations of a petition filed against it commencing an involuntary
case under said Title 11, or seek, consent to or acquiesce in the relief therein
provided, or fail to controvert timely the material allegations of any such
petition; (iv) have a petition filed commencing involuntary bankruptcy
proceedings against the Company in any involuntary case commenced under said
Title 11; (v) seek relief as a debtor under any applicable law, other than said
Title 11, of any jurisdiction relating to the liquidation or reorganization of
debtors or to the modification or alteration of the rights of creditors, or
consent to or acquiesce in such relief; (vi) have an order entered against the
Company by a court of competent jurisdiction (A) finding it to be bankrupt or
insolvent, (B) ordering or approving its liquidation, reorganization or any
modification or alteration of the rights of its creditors, or (C) assuming
custody of, or appointing a receiver or other custodian for, all or a
substantial part of its property; or (vii) make a general assignment for the
benefit of its creditors, or appoint or consent to the appointment of a receiver
or other custodian for all or a substantial part of its property.
Notwithstanding anything to the contrary contained herein, an Event of Default
occurring with respect to any Note issued pursuant to the Note Agreement shall
constitute an Event of Default hereunder.

 

-4-

 

 

5.      Security. This Note is secured pursuant to the Note Agreement. Reference
is hereby made to the Note Agreement for a description of the nature and the
extent of the security for this Note and the rights with respect to such
security of the Payee.

 

6.      Suits for Enforcement. Upon the occurrence of any one or more Events of
Default, the Payee may proceed to protect and enforce its rights by suit in
equity, action at law or by other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Note or the
Note Agreement, or in aid of the exercise of any power granted in this Note or
the Note Agreement, or may proceed to enforce the payment of this Note, or to
enforce any other legal or equitable right of the Payee. The Payee may direct
the time, method and place of conducting any proceeding for any remedy available
to it. In case of any Event of Default under this Note, the Company will pay to
the Payee such amount as shall be sufficient to cover the reasonable costs and
expenses of such Payee due to such Event of Default or in enforcing or
collecting this Note.

 

7.      Notices. All notices, demands, requests or other communications that may
be or are required to be given, served or sent by any party pursuant to this
Note will be in writing, will reference this Note and shall be mailed by first
class, registered or certified mail, return receipt requested, postage prepaid,
or transmitted by hand delivery, overnight courier or facsimile transmission,
addressed as follows: (a) if to the Company, to Universal Business Payment
Solutions Acquisition Corporation, Radnor Financial Center, 150 North
Radnor-Chester Road, Suite F-200, Radnor PA 19087, Attention: Chief Executive
Officer, with a copy to Dechert LLP, 2929 Arch Street, Philadelphia, PA 19104,
Attention: James A. Lebovitz, Facsimile (215) 994-22220 and (b) if to the Payee,
at the address set forth for the Payee in the preamble to this Note, or at such
other address or addresses as shall have been furnished in writing by such party
to the others, Attention: General Counsel. Each notice or other communication
that is mailed, delivered or transmitted in the manner described above shall be
deemed sufficiently given, served, sent and received for all purposes at such
time as it is delivered to the addressee (with the return receipt, the delivery
receipt, the fax confirmation sheet or the affidavit of messenger being deemed
conclusive evidence of such delivery) or at such time as delivery is refused by
the addressee upon presentation.

 

-5-

 

 

8.      General. No remedy herein conferred upon the Payee is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise. No course of
dealing between the Company and the Payee or any delay on the part of the Payee
in exercising any rights hereunder shall operate as a waiver of any right. To
the extent permitted by law, the Company hereby expressly waives presentment,
demand, and protest, notice of demand, dishonor and nonpayment of this Note, and
all other notices or demands of any kind in connection with the delivery,
acceptance, performance, default or enforcement hereof, and hereby consents to
any delays, extensions of time, renewals, waivers or modifications that may be
granted or consented to by the Payee with respect to the time of payment. This
Note may not be amended or modified, and no provisions hereof may be waived,
without the written consent of the Company and the holders of all outstanding
principal under the Notes at the time such modification or amendment shall
become effective. Notwithstanding the foregoing, the Payee may make any waiver
to any action hereunder as to its own rights without a similar action being
taken by the holders of the other Notes, provided that such waiver is in
writing. If any provision of this Note shall be declared void or unenforceable
by any judicial or administrative authority, the validity of any other provision
and of the entire Note shall not be affected thereby. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of the Note, the Company will issue a new Note, of like tenor and
amount and dated the date to which interest has been paid, in lieu of such lost,
stolen, destroyed or mutilated Note. This Note shall be binding upon and inure
to the benefit of Payee and its successors and assigns. This Note and the rights
and obligations herein may not be assigned by the Payee, except to fund entities
affiliated with Payee or in the case of an individual Payee to an entity
wholly-owned by such individual Payee, without the prior written consent of the
Company.

 

9.      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

-6-

 

 

IN WITNESS WHEREOF, the Company has executed this Note as an instrument under
seal as of the day and year first above written.

 

 

 

 

 

UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION

 

 

By: __________________
Name: Bipin C. Shah

Title: Chief Executive Officer

 

         

[INVESTOR]

 

By: __________________
Name: ________________

Title:_________________

 

 

 

 

 

EXHIBIT C

 

LLC INTERESTS COLLATERAL

 

“All of the LLC Interests of JetPay, LLC owned free and clear of liens by the
Company, which consists of 50% of the issued and outstanding LLC interests of
JetPay, LLC”

 

 

 



 

EXHIBIT D

 

Form of Registration Rights Agreement

 



 

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as
December 28, 2012, by and among Universal Business Payment Solutions Acquisition
Corporation, a Delaware corporation (the “Company”), and the undersigned party
whose name appears listed under the heading “Stockholder” on the signature page
hereto.

   

1.                  Definitions.

 

“Common Stock” means (i) shares of the Common Stock, par value $0.001 per share,
of the Company and (ii) any shares of capital stock of the Company issued or
issuable with respect to securities referred to in clause (i) above by way of a
stock dividend or distribution payable thereon or stock split, reverse stock
split, recapitalization, reclassification, reorganization, exchange, subdivision
or combination thereof.



 

“Damages” has the meaning set forth in Section 6(a) hereof.



 

“Demand Registration” has the meaning set forth in Section 4(a) hereof.



 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.



 

“Incidental Registration” has the meaning set forth in Section 3(a) hereof.



 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.



 

“Registration Expenses” means (i) all registration and filing fees, (ii) fees
and expenses of compliance with any securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the securities registered), (iii) printing expenses, (iv)
internal expenses of the Company (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), (v) reasonable fees and disbursements of counsel for the Company and
customary fees and expenses for independent certified public accountants
retained by the Company (including the expenses relating to any comfort letters
or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested pursuant to Section
5(g) hereof), (vi) reasonable fees and expenses of any special experts retained
by the Company in connection with such registration, (vii) reasonable fees and
expenses of one counsel for all of the holders of Registrable Securities
participating in the offering selected (A) by the Stockholders, or (B) in any
other case, by the holders of the majority of Registrable Securities to be sold
for the account of all holders of Registrable Securities in the offering, (viii)
fees and expenses in connection with any review of underwriting arrangements by
the Financial Industry Regulatory Authority (“FINRA”) including fees and
expenses of any “qualified independent underwriter” and (ix) fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but shall not include any underwriting fees, discounts or
commissions attributable to the sale of Registrable Securities, or any
out-of-pocket expenses (except as set forth in clause (vii) above) of the
holders of Registrable Securities to be sold in the offering (or the agents who
manage their accounts) or any fees and expenses of underwriter’s counsel.

 



 

 



 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the terms hereof, including
the Prospectus, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits and all material incorporated
by reference in such Registration Statement.

 

“Registrable Securities” has the meaning set forth in Section 2 hereof.

  

“Special Registration Statement” means (i) a registration statement on Forms S-8
or S-4 or any similar or successor form or any other registration statement
relating to an exchange offer or an offering of securities solely to the
Company’s security holders, employees, directors, consultants or other business
associates or (ii) a registration statement registering a Unit Offering.



 

“Underwritten Registration” or “Underwritten Offering” means a registration in
which securities of the Company are sold to an underwriter for reoffering to the
public.



  

2.                  Registrable Securities. The securities entitled to the
benefits set forth herein are the Registrable Securities. As used herein,
“Registrable Securities” means the shares of Common Stock that are issued (or
issuable) and outstanding as a result of the Stockholder’s conversion rights
under that certain Secured Convertible Promissory Note, dated as of December 28,
2012, executed by the Company in favor of the Stockholder; provided, however,
that each share of Common Stock shall cease to be a Registrable Security when
(i) it has been effectively registered under the Securities Act and disposed of
in accordance with the registration statement covering it; (ii) it is
distributed to the public pursuant to Rule 144 (or any similar provisions then
in force) under the Securities Act or all shares of Common Stock held by an
Investor or its Affiliates are then distributable at one time under Rule 144 (or
any similar provisions then in force) under the Securities Act; or (iii) it has
otherwise been transferred and a new certificate or other evidence of ownership
for it not bearing or requiring a legend and not subject to any stop transfer
order has been delivered by or on behalf of the Company and no other restriction
on transfer exists under the Securities Act.

 



 

 

 

3.                  Incidental Registration.

 

(a)                Right to Include Common Stock. If at any time or from time to
time following the date the Company proposes to register any of its Common Stock
under the Securities Act (other than on a Special Registration Statement),
whether or not for sale for its own account, it will each such time, as promptly
as practicable following the date of filing with the Commission or other
applicable regulatory authority of a registration statement or similar document
with respect to such registration, give written notice (the “Incidental
Registration Notice”) to all holders of Registrable Securities of its intention
to register its Common Stock under the Securities Act, and of such holders’
rights under this Section 3. Upon the written request of any such holders of
Registrable Securities made within five business (5) days of the date of the
Incidental Registration Notice (which request shall specify the aggregate number
of the Registrable Securities to be registered and will also specify the
intended method of disposition thereof), the Company will effect the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the holders thereof (an “Incidental
Registration”), to the extent required to permit the public disposition (in
accordance with such intended methods thereof) of the Registrable Securities to
be so registered; provided, however, that (i) if, at any time after giving
written notice of its intention to register shares of Common Stock and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register the
Company’s Common Stock, the Company shall give written notice of such
determination to each holder of Registrable Securities and, thereupon, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration (but not from its obligation to pay the Registration
Expenses in connection therewith); (ii) if a registration requested pursuant to
this Section 3 shall involve an underwritten public offering, any holder of
Registrable Securities requesting to be included in such registration may elect,
in writing at least five (5) days prior to the effective date of the
registration statement filed in connection with such registration, not to
register such securities in connection with such registration; and (iii) if, at
any time after the 180-day or shorter period specified in Section 3(b), the sale
of the securities has not been completed, the Company may withdraw from the
registration the Registrable Securities which the Company has been requested to
register and which have not been sold.

 

(b)               Priority in Incidental Registrations. If a registration
pursuant to Section 3(a) involves an Underwritten Offering and the managing
underwriter advises the Company in writing that, in its opinion, the total
number of shares of Common Stock to be included in such registration, including
the Registrable Securities requested to be included pursuant to this Section 3,
exceeds the maximum number of shares of Common Stock specified by the managing
underwriter that may be distributed without adversely affecting the price,
timing or distribution of such shares of Common Stock, then the Company shall
include in such registration only such maximum number of Registrable Securities
which, in the reasonable opinion of such underwriter or underwriters, can be
sold in the following order of priority: (i) first, all of the shares of Common
Stock that the Company proposes to sell for its own account, if any, (ii)
second, all of the shares of Common Stock being registered by holder(s) of
Registrable Securities pursuant to a Demand Registration (as hereinafter
defined), and (iii) third, the Registrable Securities of the holder(s) of
Registrable Securities requested to be included in such Incidental Registration.
To the extent that shares of Common Stock to be included in the Incidental
Registration must be allocated among the holder(s) of Registrable Securities
pursuant to clause (iii) above, such shares shall be allocated pro rata among
the holder(s) of Registrable Securities based on the number of shares of Common
Stock that such holder(s) of Registrable Securities shall have requested to be
included therein. Notwithstanding the foregoing, if an Incidental Registration
is an Underwritten Offering, the managing underwriter or underwriters may select
shares for inclusion, or exclude shares completely, in such Incidental
Registration on a basis other than a pro rata basis if, in the reasonable
opinion of such underwriter or underwriters, selection on such other basis, or
inclusion of such shares, would be material to the success of the offering.

 



 

 

 

(c)                Expenses. The Company will pay all Registration Expenses in
connection with any registration of Registrable Securities requested pursuant to
this Section 3.

 

(d)               Liability for Delay. The Company shall not be held responsible
for any delay in the filing or processing of a registration statement which
includes any Registrable Securities due to requests by holders of Registrable
Securities pursuant to this Section 3 nor for any delay in requesting the
effectiveness of such registration statement.

 

(e)                Participation in Underwritten Registrations. No holder of
Registrable Securities may participate in any Underwritten Registration
hereunder unless such holder (i) agrees to sell such holder’s Common Stock on
the basis provided in any underwriting arrangements approved by the persons who
have selected the underwriter and (ii) accurately completes in a timely manner
and executes all questionnaires, powers of attorney, escrow agreements,
underwriting agreements and other documents customarily required under the terms
of such underwriting arrangements.

 

4.                  Demand Registration.

 

(a)                Right to Demand Registration. Subject to Section 4(b) below,
the Stockholder shall be entitled to make a written request (“Demand
Registration Request”) to the Company for registration with the Commission under
and in accordance with the provisions of the Securities Act of all or part of
the Registrable Securities owned by it (a “Demand Registration”) (which Demand
Registration Request shall specify the intended number of Registrable Securities
to be disposed of by such holder and the intended method of disposition
thereof); provided, however, that (i) the Company may, if the Board of Directors
so determines in the exercise of its reasonable judgment that due to a pending
or contemplated acquisition or disposition or public offering it would be
inadvisable to effect such Demand Registration at such time, defer such Demand
Registration for a single period not to exceed ninety (90) days but, if
requested by the party requesting such Demand Registration, the Company shall
prepare for such Demand Registration so that it will be in a position to file
for such Demand Registration promptly following the expiration of such period;
provided, however, that the Company may not defer Demand Registrations more than
once in any 365-day period, and (ii) if the Company elects not to effect the
Demand Registration pursuant to the terms of this sentence, no Demand
Registration shall be deemed to have occurred for purposes hereof. Promptly
after receipt of the Demand Registration Request, the Company will serve written
notice (the “Demand Notice”) of such Demand Registration Request to all holders
of Registrable Securities and, subject to paragraph (c) below, the Company will
include in such registration all Registrable Securities of such holders with
respect to which the Company has received written requests for inclusion therein
from such holders within five (5) business days after the receipt by the
applicable holder of the Demand Notice. All requests made pursuant to this
Section 4(a) will specify the aggregate number of the Registrable Securities to
be registered and will also specify the intended methods of disposition thereof.

 



 

 

 

(b)               Number of Demand Registrations. The Stockholder shall be
entitled to make up to three (3) Demand Registration Requests at any time. A
Demand Registration shall not be counted as a Demand Registration hereunder
until such Demand Registration has been declared effective and maintained
continuously effective for a period of at least six (6) months or such shorter
period when all Registrable Securities included therein have been sold in
accordance with such Demand Registration.

 

(c)                Priority on Demand Registration. If any of the Registrable
Securities proposed to be registered pursuant to a Demand Registration are to be
sold in a firm commitment Underwritten Offering and the managing underwriter or
underwriters of a Demand Registration advise the Company and the holders of such
Registrable Securities in writing that in its or their reasonable opinion the
number of shares of Common Stock proposed to be sold in such Demand Registration
exceeds the maximum number of shares specified by the managing underwriter that
may be distributed without adversely affecting the price, timing or distribution
of the Common Stock, the Company shall include in such registration only such
maximum number of Registrable Securities which, in the reasonable opinion of
such underwriter or underwriters can be sold in the following order of priority:
(i) first, the Registrable Securities requested to be included in such Demand
Registration held by the party requesting such Demand Registration and such
party’s Permitted Transferees; (ii) second, shares of Common Stock to be offered
by the Company in such Demand Registration; and (iii) third, shares of Common
Stock requested to be included in such Demand Registration held by all other
holders of Common Stock, provided that such amount shall be allocated among such
other holders as provided in Section 3(b).

 

(d)               Expenses. The Company will pay all Registration Expenses in
connection with any registration of Registrable Securities requested pursuant to
this Section 4.

 

5.                  Registration Procedures. If and whenever the Company is
required to effect or cause the registration of any Registrable Securities under
the Securities Act as provided herein, the Company will, as expeditiously as
possible:

 

(a)                prepare and file with the Commission a registration statement
with respect to such Registrable Securities, and use its best efforts to cause
such registration statement to become effective; provided, however, that the
Company may discontinue any registration of its securities which is being
effected pursuant to Sections 3 or 4 herein at any time prior to the effective
date of the registration statement relating thereto, provided, however, that any
such discontinuance is conducted in accordance with all other applicable
provisions hereof;

 



 

 

 

(b)               prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period of not less than 180 days or such shorter period which will terminate
when all Registrable Securities covered by such registration statement have been
sold (but not before the expiration of the applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 thereunder, if applicable) and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement;

 

(c)                furnish to each seller of such Registrable Securities such
number of copies of such registration statement and of each such amendment and
supplement thereof (in each case including all exhibits), such number of copies
of the prospectus included in such registration statement (including each
preliminary prospectus and summary prospectus), in conformity with the
requirements of the Securities Act, and such other documents as such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities by such seller;

 

(d)               use its best efforts to register or qualify such Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as each seller shall request, and do any and
all other acts and things which may be necessary or advisable to enable such
seller to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it is
not then so qualified or subject itself to general taxation in any jurisdiction
where it is not then so subject;

 

(e)                immediately notify each seller of any Registrable Securities
covered by such registration statement, at any time when a prospectus relating
thereto is required to be delivered under the Act within the appropriate period
mentioned in clause (b) of this Section 5, of the Company becoming aware that
the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and within ten
(10) days prepare and furnish to all sellers a reasonable number of copies of an
amended or supplemental prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;

 

(f)                The Company will have the right, in its sole discretion, to
select an underwriter or underwriters. In connection with any Public Offering,
the Company will enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Public Offering, including the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with the FINRA;

 



 

 

 

(g)               if such Registrable Securities are not already listed or
quoted and if such listing is then permitted under the rules of an exchange on
which the Common Stock is then listed, use its best efforts to list such
Registrable Securities on any securities exchange on which the Common Stock is
then listed, and provide an independent transfer agent and registrar for such
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement;

 

(h)               furnish to each seller of Registrable Securities covered by
such registration statement a signed counterpart, addressed to such seller (and
the underwriters, if any) of:

 

(i) an opinion of counsel for the Company, dated the effective date of such
registration statement (or, if such registration involves an underwritten public
offering, dated the date of the closing under the underwriting agreement),
reasonably satisfactory in form and substance to the sellers of not less than
fifty percent (50%) of such Registrable Securities (and the managing
underwriter, if any); and

 

(ii) a “comfort” letter, dated the effective date of such registration statement
(and, if such registration involves an underwritten public offering, dated the
date of the closing under the underwriting agreement), signed by the independent
public accountants who have certified the Company’s financial statements
included in such registration statement, covering such matters with respect to
such registration statement as are customarily covered in accountants’ letters
delivered to the underwriters in underwritten offerings of securities as may
reasonably be requested by the sellers of not less than fifty percent (50%) of
such Registrable Securities (and the managing underwriter, if any);

 

(i)                 make available for inspection by any seller of such
Registrable Securities covered by such registration statement, by any
underwriter participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by any such seller or any such underwriter (individually, an “Inspector” and
collectively, the “Inspectors”), all pertinent financial and other records,
pertinent corporate documents and properties of the Company as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility (collectively, the “Records”), and cause all of the Company’s
officers, directors and employees to supply all information reasonably requested
by any such seller, underwriter, attorney, accountant or agent in connection
with such registration statement; provided, however, that any Records that are
designated by the Company in writing as confidential shall be kept confidential
by the Inspectors unless (i) the disclosure of such Records is necessary to
avoid or correct a misstatement or omission in such registration statement or
(ii) the release of such Records is ordered pursuant to a subpoena or other
order from a court of competent jurisdiction or by any regulatory authority
having jurisdiction. Each Investor agrees that non-public information obtained
by it as a result of such Inspections shall be deemed confidential and
acknowledges its obligations under the Federal securities laws not to trade any
securities of the Company on the basis of material non-public information; and

 

(j)                 cause appropriate officers of the Company to (i) prepare and
make presentations at any “road shows” and before analysts and rating agencies,
as the case may be, (ii) take other actions to obtain ratings for any
Registrable Securities and (iii) otherwise use their reasonable best efforts to
cooperate as reasonably requested by the underwriters in the offering, marketing
or selling of the Registrable Securities.

 



 

 

 

(k)               The Company may require each seller of Registrable Securities
as to which any registration is being effected promptly to furnish to the
Company such information regarding the distribution of such Registrable
Securities as may be legally required. Such information shall be furnished in
writing and shall state that it is being furnished for use in the registration
statement.

 

(l)                 Each holder of Registrable Securities agrees by acquisition
of such Registrable Securities that, upon receipt of any notice from the Company
of the happening of any event of the kind described in clause (e) of this
Section 5, such holder will forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by clause (e) of this Section 5, and, if so
directed by the Company, such holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of the Company’s notice. In the event the Company
shall give any such notice, the period mentioned in clause (b) of this Section 5
shall be extended by the number of days during the period from and including the
date of the giving of such notice pursuant to clause (e) of this Section 5 and
including the date when each seller of Registrable Securities covered by such
registration statement shall have received the copies of the supplemented or
amended prospectus contemplated by clause (e) of this Section 5.

 

6.                  Indemnification.

 

(a)                Indemnification by the Company. The Company hereby agrees to
indemnify and hold harmless each holder of Registrable Securities which shall
have been registered under the Securities Act, and such holder’s officers,
directors and agents and each other Person, if any, who controls such holder
within the meaning of the Securities Act and each other Person (including
underwriters) who participates in the offering of such Registrable Securities
against any losses, claims, damages, liabilities, reasonable attorneys’ fees,
costs or expenses (collectively, the “Damages”), joint or several, to which such
holder or controlling Person or participating Person may become subject under
the Securities Act or otherwise, insofar as such Damages (or proceedings in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact made by the Company or its agents
contained in any registration statement under which such Registrable Securities
are registered under the Securities Act, in any preliminary prospectus or final
prospectus contained therein, or in any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse such holder of Registrable
Securities or such controlling Person or participating Person in connection with
investigating or defending any such Damages or proceeding; provided, however,
that the Company will not be liable in any such case to the extent that any such
Damages arise out of or are based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
such preliminary or final prospectus or such amendment or supplement in reliance
upon and in conformity with written information furnished to the Company by such
holder or such controlling or participating Person, as the case may be,
specifically for inclusion in any such document; or (ii) an untrue statement or
alleged untrue statement, omission or alleged omission in a prospectus if such
untrue statement or alleged untrue statement, omission or alleged omission is
corrected in an amendment or supplement to the prospectus which amendment or
supplement is delivered to such holder in a timely manner and such holder
thereafter fails to deliver such prospectus as so amended or supplemented prior
to or concurrently with the sale of such Registrable Securities to the Person
asserting such Damages and such Damages would have been avoided if such holder
had so delivered such prospectus as so amended or supplemented.

 

 

 

 

(b)               Indemnification by the Holders of Registrable Securities Which
Are Registered. It shall be a condition of the Company’s obligations herein to
effect any registration under the Securities Act that there shall have been
delivered to the Company an agreement or agreements duly executed by each holder
of Registrable Securities to be so registered, whereby such holder agrees to
indemnify and hold harmless the Company, its directors, officers and agents and
each other Person, if any, which controls the Company within the meaning of the
Securities Act against any Damages, joint or several, to which the Company, or
such other Person or such Person controlling the Company may become subject
under the Securities Act or otherwise, but only to the extent that such Damages
(or proceedings in respect thereof) arise out of or are based upon any untrue
statements or alleged untrue statement of any material fact contained, on the
effective date thereof, in any registration statement under which such
Registrable Securities are registered under the Securities Act, in any
preliminary prospectus or final prospectus contained therein or in any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, which, in each such
case, has been made in or omitted from such registration statement, such
preliminary or final prospectus or such amendment or supplement in reliance
upon, and in conformity with, written information furnished to the Company by
such holder of Registrable Securities specifically for inclusion in such
document. The Company shall be entitled to receive indemnities from
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, to the same extent as provided
above, with respect to information furnished in writing by such Persons
specifically for inclusion in any prospectus or registration statement.

 

(c)                Conduct of Indemnification Proceedings. Any Person entitled
to indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of the commencement of any action or proceeding involving a
claim referred to in the preceding Sections 6(a) and 6(b); and (ii) unless the
indemnified party has been advised by its counsel that a conflict of interest
exists between such indemnified and indemnifying parties with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party. Whether or not such
defense is assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its consent (but such
consent will not be unreasonably withheld). No indemnifying party will consent
to the entry of any judgment or enter into any settlement which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation; provided, however, that no indemnifying party will consent to the
entry of any judgment or enter into any settlement (other than for the payment
of money only) without the consent of the indemnified party (which consent will
not be unreasonably withheld). An indemnifying party who is not entitled to, or
elects not to, assume the defense of the claim, will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the fees
and expenses of such additional counsel or counsels.

 

 

 

 

(d)               Contribution. If for any reason the indemnification provided
for in the preceding Sections 6(a) or 6(b) is unavailable to an indemnified
party in respect of any Damages referred to therein, the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Damages in such proportion as is appropriate to reflect not only
the relative benefits received by the indemnified party and the indemnifying
party, but also the relative fault of the indemnified party and the indemnifying
party, as well as any other relevant equitable considerations. The relative
fault of such indemnifying party and indemnified parties shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or indemnified parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action; provided, however, that in no event shall the liability of
any selling holder of Registrable Securities hereunder be greater in amount than
the difference between the dollar amount of the proceeds received by such holder
upon the sale of the Registrable Securities giving rise to such contribution
obligation and all amounts previously contributed by such holder with respect to
such Damages. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of fraudulent misrepresentation.

 

6.10          .

 

7.                  Liquidated Damages. In the event that a Registration
Statement is not declared effective by June 30, 2013, the conversion price as
set forth in the Secured Convertible Note pursuant to the Note Agreement shall
be reduced by $0.15 per share and then by an additional $0.05 per share for
every 30 days after June 30, 2013 that the Registration Statement has not been
declared effective

 

8.                  Hold-Back Agreements.

 

(a)                Restrictions on Public Sale by Company and Holders of Common
Stock. The Company and each holder of Common Stock whose Common Stock is
eligible for inclusion in a Registration Statement filed pursuant to Sections 3
or 4, if requested by the managing underwriter or underwriters in an
Underwritten Offering of any Registrable Securities, agrees not to, directly or
indirectly (except with respect to the Company in connection with a Special
Registration Statement), (i) offer for sale, sell, pledge or otherwise dispose
of (or enter into any transaction or device that is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of) any Common Stock (including, without limitation, Common Stock that may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations of the Commission and Common Stock that may be issued upon
exercise of any option or warrant) or securities convertible into or
exchangeable for Common Stock , or (ii) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such Common Stock , whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash or otherwise, during the ten (10)
day period prior to, and for a period of 180 days after, the effective date of
the Registration Statement, to the extent timely notified in writing by the
managing underwriter, or, with respect to each such holder of Common Stock, the
Company. Additionally, the Company agrees to use reasonable efforts to cause
each holder of Common Stock purchased from the Company at any time after the
date of the Agreement (other than in a registered public offering) to agree to
the provisions of this Section 7(a).

 

 

 

 

(b)               Certain Holders of Registrable Securities Excepted. The
provisions of Section 7(a) shall not apply to any holder of Registrable
Securities if such holder is prevented by applicable statute or regulation from
entering into any such agreement; provided, however, that any such holder shall
undertake, in its request to participate in any such Underwritten Offering, not
to effect any public sale or distribution of Registrable Securities (except as
part of such Underwritten Registration) during such period unless it has
provided forty-five (45) days prior written notice of such sale or distribution
to the managing underwriter or underwriter.

 

9.                                          Underwritten Registration. If any of
the Registrable Securities covered by any Incidental Registration or a Demand
Registration are to be sold in an Underwritten Offering, the investment banker
or investment bankers and manager or managers that will administer the offering
will be selected by the Company. Notwithstanding anything herein to the
contrary, no Person may participate in any Underwritten Registration hereunder
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwritten arrangements approved by the Persons entitled
hereunder to approve such arrangement and (b) accurately completes and executes
all questionnaires, powers of attorney, indemnities, custody agreements,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

* * * * *

 



 

 

 

IN WITNESS WHEREOF, each Stockholder and the Company has caused its signature
page to this Registration Rights Agreement to be duly executed as of the date
first written above.

 

  COMPANY:       UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION  
    By:_____________________________________   Name:  Bipin C. Shah   Title:   
Chairman and Chief Executive Officer

 



 

 

 

  STOCKHOLDER:       By:_____________________________________   Name:   Address:
Facsimile:

 

 

 